Citation Nr: 1138568	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO. 09-36 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for residuals of cold injury to both feet, each currently rated as 20 percent disabling.

2.  Entitlement to an effective date earlier than February 6, 2006, for service connection for residuals of cold injury to both feet.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and J. T.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The Veteran performed active military service from May 1953 to April 1955 and from January 22 to March 22, 1991.  He also performed active duty for training and inactive duty training at various times. 

This appeal arises to the Board of Veterans' Appeals (Board) from a September 2008-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that in pertinent part assigned an effective date of February 2, 2006, for grant of service connection for residuals of cold injuries to both feet.  

In an August 2008-issued rating decision, the RO denied service connection for dermatophytosis of the feet, hammertoes, pes planus (flat feet), a heart condition, a back condition, and arthritis of the feet.  The Veteran submitted a timely notice of disagreement (NOD) with regard to the issues of hammertoes, flat feet, a heart condition and arthritis of the feet.  The RO issued a statement of the case in April 2009.  The RO received a VA Form 9, Appeal to the Board of Veterans' Appeals, on October 9, 2009.  Because of the untimely-filed VA Form 9, the RO closed that appeal.  38 C.F.R. § 20.200 (2011) (noting that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal).  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Therefore, the above noted rating decision has not been appealed and has become final.

In March 2009, the Veteran requested a clothing allowance.  Entitlement to a clothing allowance has not been adjudicated by the RO; therefore, the Board lacks jurisdiction to consider this issue.  Thus, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  On July 26, 2011, at the Travel Board hearing, and prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant of his desire to withdraw the appeal of the issue of entitlement to an increased rating for residuals of cold injury to both feet, each currently rated as 20 percent disabling.

2.  On June 17, 1998, the RO received the Veteran's claim for service connection for residuals of cold injury.  

3.  In a decision issued in October 1998, the RO denied service connection for the right foot.

4.  The Veteran submitted additional evidence in September 1999 and the October 1998 rating decision was reconsidered by a September 1999 RO determination.

5.  The Veteran requested reconsideration of the September 1999 RO determination and a June 2000 RO determination.

6.  A July 2001 rating decision denied service connection for bilateral feet and the Veteran did not submit a timely notice of disagreement with this RO decision.  

7.  In August 2003, VA received a statement from the Veteran asking to reopen his service connection claim for bilateral feet.

8.  A February 2004 rating decision found new and material evidence was not submitted to reopen a claim for service connection for bilateral feet.

9.  The Veteran did not file a timely substantive appeal with VA after the issuance of a statement of the case in June 2005.

10.  On February 6, 2006, VA received a letter from L.S., M.D., which included a statement linking the Veteran's current feet problems to service.

11.  An August 2008 rating decision granted service connection for left and right feet and awarded 20 percent compensation for each foot, effective February 6, 2006.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant for the issue of entitlement to an increased rating for residuals of cold injury to both feet, each currently rated as 20 percent disabiling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The July 2001 RO determination is final.  38 U.S.C.A § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2011).

3.  The February 2004 RO determination is final.  38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011).

4.  The criteria for an effective date earlier than February 6, 2006 for the grant of service connection for residuals of cold injuries of both feet have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.157, 3.156, 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue

At his July 2011 Travel Board hearing, the Veteran stated that he wished to withdraw his appeal regarding entitlement to an increased rating for residuals of cold injury to both feet, each currently rated as 20 percent disabling.  See Board Hearing Tr. at 2.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  The Veteran has properly withdrawn his appeal seeking higher ratings for residuals of cold injury to both of his feet.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.  

Earlier Effective Date Issue

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The claimant challenges the effective date assigned following the grant of service connection.  In Dingess, the Court stressed that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Because the notice that was provided in June 2008, before service connection was granted, was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA clinical records.  The claimant submitted private medical reports.  The claimant set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002). 


Earlier Effective Date

The Veteran seeks an effective date earlier than February 6, 2006, for the grant of service connection for residuals of cold injury to both feet.  In July 2011, the Veteran testified before the undersigned that he filed for service connection in 1998 and, although the claim was denied, he did attempt to appeal that decision.  His testimony is competent, credible, and persuasive and will therefore be accorded some weight.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2011).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  Applicable regulatory and statutory provisions stipulate that the effective date for an award of service connection based on a claim reopened after final disallowance, as in the instant case, will be the date of receipt of the application to reopen, or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400(r); see also 38 U.S.C.A. § 5110(a). 

He submitted an original service connection claim for residuals of cold injury to the right foot in June 1998.  In September 1998, his spouse added that the Veteran had mentioned to her that, due to cold weather exposure during active service, he had black spots on the soles of both feet.  Thereafter, in October 1998, the RO denied service connection for a right foot condition, but did not mention the left foot.  The RO notified the Veteran of that rating decision in a letter issued on October 6, 1998.  

Although VA regulations provide for an appeal period extending one-year from the date of issuance of the rating decision (see 38 C.F.R. § 20.302(a)), in that October 6, 1998-dated letter, the RO erroneously and inexplicably notified the Veteran that his appeal period would expire on July 7, 1999.  Thus, the RO cut short, by three months, the one-year appeal period set forth by regulation.  

In September 1999, within one year of the October 6, 1998 notice letter, the Veteran submitted additional correspondence and medical evidence to support his service connection claim.  In this statement, the Veteran stated, "I wish to file for service connection for right foot condition caused by frostbite while stationed in Alaska."  The RO treated the Veteran's correspondence as an application to reopen a prior claim, which purportedly had been the subject of a prior final decision.  

The first issue for Board resolution is whether the October 1998 rating decision became final.  The Board finds that the October 1998 rating decision did not became final as will be explained.  The Veteran's September 1999 correspondence and medical evidence do not constitute a timely NOD to the October 1998 RO rating decision.  In Gallegos v Gober, 14 Vet. App. 50 (2000), the Court stressed that the governing statute, 38 U.S.C.A. § 7105, contains the criteria pertinent to a valid NOD.  

According to 38 U.S.C.A. § 7105, an NOD must (1) express disagreement; (2) be filed in writing; (3) be filed at the agency of original jurisdiction (AOJ); (4) be filed with one year of the mailing date of the decision; and, (5) be filed by the claimant or authorized representative.  Although the statute does not state a requirement that the Veteran must voice a desire for appellate review, VA issued 38 C.F.R. § 20.201 stating that a valid NOD must contain terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  As stated in 38 C.F.R. § 20.201:

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the Notice of Disagreement must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.

In March 2002, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), reversed the Court's decision in Gallegos v. Gober.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  The Federal Circuit held that the VA regulation (38 C.F.R. § 20.201) setting forth minimum requirements for an NOD with a VA determination regarding veterans benefits was entitled to Chevron deference, and this regulation was not procedurally defective, arbitrary and capricious in substance, or manifestly contrary to statute, and thus was valid.  Upon consideration of the Federal Circuit's Gallegos decision, the Board finds that the Veteran has not submitted a valid NOD to the October 1998 rating decision.  His statement received in September 1999 does not meet the five criteria for an NOD found at 38 U.S.C.A. § 7105, the Board cannot find that, even with a liberal and sympathetic reading of the statement, that he expressed a dissatisfaction or disagreement with the RO's October 1998 determination and/or a desire to contest it.  

It is a well established principle that VA has a duty to sympathetically read a veteran's pleadings.  "[I]n order to develop a claim 'to its optimum' as mandated by Hodge [ v. West, 155 F.3d 1356, 1362 (Fed.Cir.1998),] ... VA must determine all potential claims reasonably raised by the evidence, applying all relevant laws and regulations."  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The requirement that VA sympathetically read a veteran's pleadings was qualified further in that the Federal Circuit held that it applies "with respect to all pro se pleadings."  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  The Board also notes that the record reflects that the Veteran was represented by the Veterans Service Organization, V.F.W., at the time he filed his original claim in 1998 and when he submitted the statement in September 1999.  Even sympathetically reading the Veteran's September 1999 statement, the Board does not find the Veteran expressed disagreement or a desire for appellate review.  He merely "wish[ed] to file for service connection" for the right foot condition.  The Board also notes that Veteran did not reference the October 1998 RO determination in his September 1999 statement.  

Even though the Board does not find the September 1999 statement to be a NOD regarding the October 1998 determination, it notes that the Veteran submitted additional evidence in the form of a September 1999 statement from D.S.T., DPM.  As such, it finds that the provisions of 38 C.F.R. § 3.156(b) apply.  This regulation states, "[n]ew and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed . . ., will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  The statement from D.S.T., DPM, provides an opinion that the Veteran's foot condition "began while in the service and has remained with him."  As this statement goes to nexus, a reason for denial in the October 1998 determination, it is new and material.  Thus, the October 1998 determination did not become final and remained pending.

Thereafter, the RO issued a rating decision in September 1999 that denied the claim for service connection for a right foot condition.  In December 1999, the Veteran requested reconsideration for service connection for cold weather injury to his feet and submitted medical reports and statements in support.  In June 2000, the RO issued a rating decision considering the lay statements and medical evidence submitted by the Veteran in December 1999.  In a statement received in July 2000, the Veteran again requested "reconsideration of service connection bilateral feet condition" and asked that the RO obtain his treatment records from the VA podiatry clinic in Milwaukee.  In response, the RO issued a July 2001 rating decision that denied service connection for bilateral foot conditions secondary to frostbite.  The July 2001 determination considered all pertinent evidence, to include lay statements, VA treatment reports, and VA examination reports from May 2001.  The Veteran was notified of this RO determination via a letter dated July 23, 2001, which include a VA Form 4107 (appeal rights).  The Veteran did not file a timely NOD to the July 2001 determination; thus it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  In fact, a review of the claims file reflects that the first communication from the Veteran after July 2001 was a statement received by VA in August 2003 asking to have his service connection claim reopened.  The Board finds that based on the facts outlined above in combination with the pertinent law and regulations, the Veteran's original service connection claim was pending until the July 2001 determination that became final.  

After the August 2003 request to reopen, the RO issued a February 2004 rating decision that determined that his claim for service connection for bilateral foot conditions secondary to frostbite was not successfully reopened and remained denied.  The Veteran filed a timely NOD with the February 2004 determination in March 2004.  A statement of the case was issued in June 2005.  The Veteran did not file a timely substantive appeal.  See 38 C.F.R. § 20.302 (2011) (stating that "a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later").  

On February 6, 2006, VA received a letter from L.S., MD, noting that the Veteran suffers from the consequences of frostbite which occurred in Korea in 1954.  In March 2006, the RO issued a supplement statement of the case addressing this evidence.  However, a May 2006 deferred rating decision instructs that the Veteran should be informed that a timely appeal was not received in response to the June 2005 statement of the case and the March 2006 supplement statement of the case should not have been issued because there was no active appeal.  See 38 C.F.R. § 20.200 ("An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.").  A May 24, 2006 letter to the Veteran explained that the March 2006 supplement statement of the case was issued in error as there was no active appeal because a timely appeal was not filed.  Additionally, it stated that no further action would be taken on the appeal and the record was closed.  Lastly, it informed the Veteran that the material received February 6, 2006 would be considered as an attempt to reopen the claim for service connection.  

Subsequently, an August 25, 2008 rating decision granted service connection for residuals of cold injury of the left and right feet, each 20 percent disabling, effective February 6, 2006.  

Turning to the correct effective date for a grant of service connection, the effective date of service connection will be the later of the date of receipt of claim or the date entitlement arose, if the claim is received more than one-year after the Veteran's discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Where a claim is eventually reopened after final adjudication, VA must assign either the date on which VA received the claim to reopen or the date on which entitlement to the award arose, whichever is later.  38 U.S.C. § 5110(a); Leonard v. Nicholson, 
405 F.3d 1333, 1337 (Fed. Cir. 2005); 38 C.F.R. § 3.400(r) (2011).

Based on the facts as described above, there is no indication that the Veteran ever submitted a NOD to the July 2001 determination, which finally decided his claim that had been pending since the original denial in October 1998.  Therefore, under 38 U.S.C.A. § 7105(c), the July 2001 rating decision became final.  Equitable tolling is inapplicable to this case because there is no foundation upon which the period can be tolled.  See McPhail v. Nicholson, 19 Vet. App. 30, 34 (2005) (explaining the appellant had no basis for seeking equitable tolling of the NOD filing period when he never submitted an NOD).  

The Board also finds the February 2004 rating decision is final because the Veteran did not file a timely substantive appeal after the issuance of the June 2005 statement of the case.  38 C.F.R. § 20.200.  Despite the March 2006 supplemental statement of the case being issued in error, the May 2006 letter to the Veteran explained that his current appeal would be closed and the evidence received in February 2006 would be considered a new claim.  The Board notes that in Percy v. Shinseki, 
23 Vet. App. 37, 45 (2009), the Court held that the statutory period with regard to filing a Substantive Appeal is discretionary and the time frame is not appropriately deemed "jurisdictional."  This appeal, however, can be distinguished from Percy.  Here, the Veteran was not led to believe by VA actions that his appeal was continuing.  In fact, the May 2006 letter specially informed him that no further action would be taken on the appeal and the record would be closed.  

In light of the pertinent law and facts of this appeal, the Board finds that an effective date earlier than February 6, 2006 is not warranted.  The August 25, 2008 rating decision granted service connection for residuals of cold injury of the left and right feet, each 20 percent disabling, effective February 6, 2006.  This rating decision noted that this effective date was chosen because this is the date the claim to reopen was received.  The Board finds that an effective date prior to February 6, 2006 is not warranted because this is the date the new "claim" was received for the reopened claim of service connection for bilateral foot conditions secondary to frostbite.  38 C.F.R. § 3.400(r).  Further, the Board notes that the Veteran has not alleged clear and unmistakable error (CUE) with regard to the final July 2001 or February 2004 rating decisions.  

Under 38 C.F.R. § 3.157, a treatment report dated prior to the actual claim may suffice as a claim in certain circumstances.  The provision applies only where a formal claim for compensation has been allowed, or disallowed for the reason that the disability is not compensable in degree.  38 C.F.R. § 3.157(b).  In this case, a formal claim for compensation had not been allowed at any prior time, nor had a formal claim for compensation been disallowed for the reason that the disability is not compensable in degree.  Thus, the provisions set forth at § 3.157 need not be discussed further. 

The Board has considered the benefit of the doubt rule in 38 U.S.C.A. § 5107, but finds, for the reasons described above, that the preponderance of the evidence is against the claim for an earlier effective date.


ORDER

The appeal of the issue of entitlement to an increased rating for residuals of cold injury to both feet, each currently rated as 20 percent disabling, is dismissed.

Entitlement to an effective date prior to February 6, 2006 for the grant of service connection for residuals of cold injuries of both feet is denied. 



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


